Citation Nr: 1527567	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  11-11 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for major depressive disorder (MDD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs



ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to November 1977.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

A January 2010 rating decision granted service connection for MDD and assigned a 30 percent rating, effective October 2009 (the date of the original claim for service connection).  Following a March 2010 notice of disagreement, the RO increased the disability rating to 50 percent in a February 2011 rating decision, also effective October 2009.  The Veteran has expressed continued disagreement with the rating assigned.

The appeal was previously remanded by the Board for evidentiary development in January 2014 and November 2014.  Thereafter, the requested evidence was obtained and associated with the record.  Consequently, the Board finds that the RO has complied with the remand directives.  Stegall v. West, 11 Vet. App. 269 (1998).

The issue of entitlement to automotive and adaptive equipment has been raised by the record in a May 2015 application, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.




FINDING OF FACT

The Veteran's MDD most nearly approximates occupational and social impairment with reduced reliability and productivity due to such symptoms of disturbances of motivation and mood, memory impairment, and difficulty in establishing and maintaining effective work and social relationships.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for MDD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9434 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. 
§ 3.159 (2014).

As noted above, the Veteran's claim for a higher rating for his MDD arises from his disagreement with a rating assigned in connection with the grant of service connection for this disability.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  Consequently, further discussion of the VCAA's notification requirements with regard to the rating issues on this appeal is unnecessary.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2014).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2014).

In this case, VA fulfilled its duty to assist with respect to the claim of entitlement for an increased rating for MDD by obtaining all identified and available evidence needed to substantiate the claim.  Specifically, VA has obtained all identified private psychiatric records, as well as VA records and service treatment records.  In addition, VA afforded the Veteran psychiatric evaluations in January 2010 and March 2014.  The Board finds that these examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Lay statements of the Veteran have also been associated with the record and have been reviewed.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements with regard to this claim.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Law & Analysis

The Veteran contends that his MDD warrants an evaluation higher than its currently assigned evaluation of 50 percent disabling.  See 38 C.F.R. § 4.130, Diagnostic Code 9434.

In general, disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  In this case, the Veteran's MDD has not significantly changed during the appeal period, and thus a uniform evaluation is appropriate.

The Veteran is in receipt of a 50 percent rating for MDD pursuant to 38 C.F.R. 
§ 4.130, Diagnostic Code 9434.  All psychiatric disabilities are evaluated under a general rating formula for mental disorders.  Under the general rating formula, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful situations (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

Finally, a total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, all ratings in the general rating formula are associated with objectively observable symptomatology, and in Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."

The Federal Circuit further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.  Thus, "[a]lthough the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id. at 118.

As such, the Board will consider both the Veteran's specific symptomatology as well as the occupational and social impairment associated with the rating code to determine whether an increased evaluation is warranted.

Another factor to take into consideration is the Global Assessment of Functioning (GAF) scale, which reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (quoting the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard, 9 Vet. App. at 267; Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

As with all claims for disability compensation, the Board must assess the credibility and weigh all the evidence, including lay and medical evidence, to determine its probative value, account for evidence which it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

During a September 2009 private evaluation with Dr. J, the Veteran reported experiencing symptoms of depression for a "long time" due to symptoms from other service-connected disabilities, particularly his bilateral feet disability, which he claimed limited his quality of life.  Specifically, he described symptoms of hopelessness and helplessness, complained of insomnia, and expressed some thoughts of death with passive suicidal ideation with no plan.  He also reported that he was home-bound and that he did not socialize.  He denied ever being admitted to a hospital for psychiatric problems.  The examiner noted that the Veteran had a history of alcohol dependence, but that he had been sober for about six years.

On mental status examination, Dr. J noted that the Veteran maintained good eye contact, his thought processes were goal-directed and logical, and he was spontaneous and talkative with a monotone.  No dysarthria was noted, and he denied any auditory or visual hallucinations.  He denied suicidal or homicidal ideation, and there was no evidence of psychosis or delusions.  He was alert and oriented, and was able to register and recall, with remote and recent memory intact.  Attention and concentration were within normal limits.  Insight and judgment were good.

The diagnosis was MDD, recurrent, moderate to severe, with passive suicidal ideation.  The examiner assigned a GAF score of 42.

On VA examination in January 2010, the Veteran described symptoms of hopelessness, thoughts of death, irritability, loss of interest, diminished sense of pleasure, diminished self-worth, isolating, and problems sleeping and concentrating.  He reported that these symptoms were constant.  He explained that he had thoughts of death due to the fact that he "can't get out there and compete due to my medical situation."  He reported that he was taking medications for these symptoms, but that the response to his medication had been poor.  He denied any hospitalizations for psychiatric reasons.

By way of history, the Veteran reported having legal problems since his discharge from service, including alcohol-related offenses such as DUIs.  Since leaving the service he reported working as a janitor and repair service evaluator for a phone company for 10 years, until 2000, and as a housekeeper for one year, until 2005.  He indicated that his relationships with supervisors and co-workers were "fair," and that he was written up once for not wanting to sell products.

With respect to family and social history, the Veteran reported that he had "good" relationships with his parents and all four of his siblings.  He reported that he was married, but stated that his relationship was "currently conflicted."  He reported that his relationships with his children were mostly good, but that he would get irritable easily.

With respect to activities, the Veteran reported "major changes" in his daily activities since he developed MDD.  For example, he no longer wanted to do daily chores, change clothes, or take a shower.  In addition, he reported not wanting to socialize at all, stating that this was a "major" change for him since developing mental problems.  He stated that he was currently unemployed, and had not worked since 2005, although at that time he went back to school for three years.  He reported a history of alcohol abuse, but stated that he had not had a drink for 7 years.

On mental status examination, the examiner noted that the Veteran was a reliable historian.  Orientation was within normal limits, and appearance and hygiene were appropriate.  Behavior was appropriate, and the examiner noted that the Veteran maintained good eye contact and that his affect and mood were normal.  Communication and speech were within normal limits.  Concentration was adequate upon testing.  However, the Veteran reported being easily distracted and having problems focusing in daily life.  No panic attacks or suspiciousness was observed, and no history of delusions was noted.  There was no report of hallucinations or obsessional rituals.  Thought processes were appropriate, and the Veteran was able to read and understand directions.  He did not show slowness of thought and did not appear confused.  His judgment was not impaired, and abstract thinking was normal.  However, memory was mildly impaired; the Veteran forgot names, directions, and recent events.  Passive thoughts of death were noted, which the examiner indicated had been going on since discharge from service.  There was no homicidal ideation.

The examiner diagnosed MDD with alcohol dependence in full remission, and assigned a GAF score of 55.  The examiner further noted that the Veteran showed some interference in performing activities of daily living due to limited interest and desire to perform those tasks, and that he had difficulty establishing and maintaining effective work/school and social relationships due to his depressive symptoms.  The examiner concluded that the best description of the Veteran's psychiatric impairment was occupational and social impairment with reduced reliability and productivity, as manifest by flattened affect, disturbances of motivation and mood, and difficulty in establishing and maintaining effective relationships.

In March 2011, the Veteran was seen again by Dr. J for an evaluation.  The Veteran reported feeling depressed and stressed, and Dr. J observed that his affect was "very depressed," and that his facial expression and posture indicated that he was depressed.  No suicidal or homicidal ideation was noted, but the Veteran did state that "life is not worth living."  He reported having significant problems sleeping (in part due to pain in his feet), and stated that he could not finish any task he started.  He stated that he did not like to be around people, and reported sometimes being very "jittery" and anxious.  He reported being tense and irritable sometimes, with symptoms such as sweating, flushing, headaches, loss of energy, difficulty concentrating, and loss of libido and impaired sexual performance.  He reported feeling suspicious and stated that he did not trust people.  Dr. J noted symptoms of anxiety and occasional panic attacks, but clarified that this was "not fully blown syndrome."  Dr. J indicated that he applied the Montreal Cognitive Assessment test, which reflected mild cognitive deficiency possibly associated with depression.

On mental status examination, the Veteran maintained good eye contact.  His thought processes were slightly tangential and circumstantial.  He denied any intention to harm himself, but, as noted previously, he reported that life was not worth living.  His speech was low, his affect depressed, and his mood depressed and anxious.  He had fair insight and fair judgment.  Dr. J noted that cognitively, the Veteran seemed to have some impaired function, mainly in the areas of attention, retention, and focus.  The diagnosis of MDD was continued.  Dr. J also added a diagnosis of moderate to severe anxiety disorder.  A GAF score of 39 was assigned.

The Veteran continued to seek treatment every few months from the Dr. J in 2011 and 2012.  A June 2012 private mental status evaluation reflected that the Veteran reported having a "yelling match" with his daughter, and that he was in the midst of a conflict with his wife.  He reported continuing difficulties with his focus and concentration.  On examination, he was disheveled but maintained good eye contact and was able to relate well.  No psychosis or delusions were noted.  In a February 2013 letter, Dr. J indicated that he was unable to make a determination with regard to overall functional capacity.  However, an April 2013 letter reflected a continued diagnosis of recurrent MDD with passive suicidal ideation, as well as anxiety disorder.

On VA examination in March 2014, the Veteran reported feeling hopeless and unsure regarding his family situation and job prospects.  He said he had crying spells and felt depressed "almost on a daily basis," with low self-esteem.  He also stated that chronic pain from other medical problems triggered his depression.  He reported having difficulty sleeping and stated that he would frequently get angry at his children and "everybody in the house" at times.  He reported having panic attacks, but could not identify the frequency or severity.  (The examiner noted that the Veteran did not describe the symptoms of panic attacks as defined by the DSM-V.)  The Veteran reported having short-term memory and concentration problems, stating that he would lose his train of thought in the middle of a conversation or forget what he was going to type when he sits down at a computer.  No problems were observed regarding psychomotor agitation or retardation.

With respect to family history since the January 2010 VA examination, the Veteran reported having marital problems, as well as a strained relationship with his sons and one of his brothers.  However, he reported having good relationships with his other siblings and daughter.  He denied having thoughts of wanting to harm himself because of his children, although he admitted to having thoughts of hurting some people at the Winston-Salem VA, albeit without specific targets or intent.

With respect to legal history, the examiner noted that the Veteran had a series of convictions involving alcohol post-separation, as well as disciplinary infractions during service.

With respect to medical history, the examiner extensively and accurately discussed previous findings from the evaluations provided by Dr. J (discussed above), as well as primary care treatment notes from VA facilities and the January 2010 VA examination report.  Regarding the VA treatment, the examiner noted that reports from primary care appointments from June 2009 to June 2012 revealed no psychiatric issues or complaints, and depression screenings during this period were negative.  In light of this, the examiner indicated that the Veteran's reports of his symptoms were inconsistent with his documented medical history.

With respect to behavioral observations, the examiner noted that the Veteran was polite and cooperative and that he displayed good hygiene and grooming.  No unusual movements or gestures were observed.  His speech was within normal limits and eye contact was appropriate.  He was alert, attentive, and oriented to person, place, time, and situation.  He displayed mild problems with attention and concentration; however, over the course of the interview he became more relaxed and focused, and no attention or concentration problems were evident during the mental status examination.  His immediate, short-term, and long-term memory appeared adequate.  He displayed an ability to engage in abstract thinking, and his thought process was logical and organized.  There was no evidence of hallucinations, delusions, or paranoia.  He displayed a full range of affect throughout the interview that was appropriate to the content of his speech.

The examiner diagnosed the Veteran with unspecified depressive disorder based on daily symptoms of depressed mood nearly every day (including hopelessness and helplessness), sleep disturbance, and concentration problems.  (A diagnosis of alcohol use disorder in sustained remission was also provided.)  Despite noting the previous diagnoses of MDD, the examiner stated that the Veteran's subjective and behavioral observations did not meet full symptom criteria for MDD.  In support of this conclusion, the examiner noted that there was "no evidence of anhedonia (requiring markedly diminished interest or pleasure in all, or almost all, activities), appetite problems, psychomotor agitation or retardation, fatigue or loss of energy, recurrent thoughts of death, or feelings of worthlessness or excessive guilt."  The examiner further reasoned that, although the Veteran had been receiving treatment for MDD since 2009, he did not complain of depressive symptoms during primary care appointments from 2009 until 2012, and he had scored negative on all depression screens during this period.  In addition, the examiner noted that the "psychological assessment suggested exaggeration and embellishment of symptoms on objective measures."

With respect to overall impairment, the examiner concluded that the Veteran's psychiatric symptoms were more likely than not mildly to moderately impacting his level of social and occupational functioning.  In terms of social functioning, the Veteran had been married since 1983 but was experiencing marital discord.  (In January 2015, the Veteran submitted court documents indicating that he and his wife had legally separated.)  He reported that he stopped fishing, an activity that he used to enjoy; however, he was unable to identify a specific reason that he has stopped this activity.  He described engagement in social activities that he enjoys, such as visiting family members, going to church, and meeting with fellow church members.  He reported strained relationships with one brother and his two sons, possibly due to his depression; however, he also described maintaining meaningful relationships with his other siblings, his daughter, and a few friends.

With respect to occupational functioning, the examiner noted that the Veteran has not worked since January 2005, at which time he reported that his mental and medical symptoms worsened.  However, he was able to attend college from January 2005 to January 2008, during which time he earned an Associate's degree with "pretty good" grades.  The Veteran denied that he had ever been terminated from a job due to behavior or performance issues.  He reported being unable to find a job, but explained that this was due to lack of employment opportunities.  The examiner concluded that the Veteran's depressive disorder affected occupational functioning in the following ways: depressed mood, sleep disturbance, and concentration.  The examiner noted that these symptoms "could mildly to moderately impact the Veteran's ability to start and complete work-related tasks, sustain focus on work matters, and maintain effective work relationships, particularly during times of significant stress."

In sum, the examiner concluded that the Veteran's overall occupational and social impairment as a result of his depressive disorder was best summarized by occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.

Also of record are VA mental health clinic notes subsequent to the March 2014 examination which reflect continued treatment for depressive disorder manifested by depressive thinking, insomnia, nightmares, and family problems.  These treatment notes are largely consistent with the medical evidence discussed above.

After carefully reviewing the entire record, the Board finds that the overall social and occupational impairment caused by the Veteran's MDD-related symptomatology most nearly approximates impairment warranting his currently assigned 50 percent rating.

The aforementioned evidence reflects that the Veteran's MDD (also characterized as unspecified depressive disorder) has been manifested by difficulty sleeping, feelings of hopelessness, anxiety, irritability, memory impairment, disturbances of motivation and mood, difficulty concentrating, and interpersonal problems with certain family members.  However, at no point during the period of the appeal is the service-connected MDD shown to have met the criteria for a higher rating of 70 percent.  As previously noted, a 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9434.

In this case, although the Veteran has exhibited psychiatric symptoms related to his depressive disorder, he has consistently appeared at VA and private appointments well-groomed and with good hygiene, and has been consistently alert and socially appropriate.  Impulse controls have been intact, and delusional rituals have not been shown.  He repeatedly denied having delusions or hallucinations, and although he has reported feeling irritable, there is no evidence that he has engaged in violent behavior at any time during the appeal period.  Although he has some difficulty concentrating, his judgment and insight have been consistently normal.  Furthermore, although the record does reflect some impairment with respect to the Veteran's relationships with his wife, brother, and sons, he has reported (during the March 2014 VA examination) having positive relationships with his other siblings and his daughter, in addition to having positive relationships with friends at church.  Thus, the evidence as a whole reflects that he is able to establish effective relationships.

Most significantly, the January 2010 and March 2014 VA examiners' thorough and well-reasoned reports do not support a 70 percent evaluation, pursuant to the criteria laid out in the general ratings formula.  These examination reports demonstrate that the Veteran's psychiatric symptomatology is, at most, productive of reduced reliability and productivity-the criteria for a 50 percent rating.  In fact, the March 2014 VA examiner (which the Board finds to be particularly thorough and well-reasoned) concluded that the Veteran's overall impairment was best characterized by occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, further noting that he was generally functioning satisfactorily.  This conclusion aligns with the criteria for a 30 percent rating under the general ratings formula, and cannot support a rating higher than his currently assigned 50 percent evaluation.  See 38 C.F.R. § 4.130, Diagnostic Code 9434.  Moreover, to the extent the Veteran has demonstrated psychiatric symptoms not contemplated by the general ratings formula-such as, for example, worries about the future and discouragement at not being able to find a job-the objective medical evidence of record proves that such symptoms have not been shown to be similar in frequency, severity, and duration to those listed in the rating criteria, and are not productive of overall impairment commensurate with a 70 percent rating.  See Vazquez-Claudio, 713 F.3d at 116-17.  Rather, the VA examinations of record provide comprehensive discussions of the Veteran's overall disability picture, and persuasively conclude that no higher than a 50 percent evaluation is called for.

The Board acknowledges that the medical evidence of record-particularly, the private evaluations from Dr. J-reflects some suicidal ideation; however, these feelings have largely been deemed passive, without intent or plan.  Although the Board acknowledges that passive, as opposed to active, suicidal ideation may still provide the basis for a higher rating, the VA examinations of record include discussions of the severity, frequency, and duration of the Veteran's suicidal ideation, as well as reasoned conclusions, based on the evidence, that overall impairment was no greater than that justifying a 50 percent rating.  Accordingly, the Board finds that to the extent the Veteran has had suicidal thoughts, such thoughts, without more, are not productive of overall impairment rising to the level contemplated in a higher 70 rating.

The Board further notes that none of the GAF scores assigned since the effective date of the grant of service connection, ranging from 39 to 55, provide a basis for assigning a rating in excess of 50 percent for MDD.  According to the DSM, a GAF score ranging from 31 to 40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A GAF score ranging from 41 to 50 reflects severe symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score from 51-60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational or school functioning (e.g., few friends, conflicts with peers or co- workers).

The January 2010 VA examiner's assignment of a GAF score of 55, reflecting moderate symptomatology, is consistent with the currently assigned 50 percent rating.  While the GAF scores of 39 and 42, assigned by Dr. J, might suggest impairment greater than the contemplated 50 percent rating assigned, these scores are but one factor for consideration in assigning a rating in this case.  See 38 C.F.R. § 4.126(a).  In this regard, the Board notes the March 2014 VA examiner's specific finding that the GAF score of 39 is not reflective of the Veteran's symptomatology, along with the VA examiner's notation regarding the inconsistency of the Veteran's medical history and his apparent exaggeration of symptoms, demonstrates that GAF scores of 39 and 42 are not consistent with the Veteran's overall disability picture.  Moreover, Dr. J's examination reports do not appear to reflect major impairment, as would be indicated by his assigned GAF scores.  In his September 2009 evaluation, for example, Dr. J indicated that the Veteran's thought processes, attention, concentration, and judgment were normal.  Subsequently, the March 2011 evaluation indicated findings of "mild" cognitive deficiency, with no indication of major impairment in social or behavioral functioning.  In light of this, the Board finds that the VA examination reports of record are more probative than Dr. J's findings, and the overall evidence, as discussed above, does not establish a level of impairment that more nearly approximates a 70 percent rating.  As noted above, the Veteran has never been terminated from a job due to behavioral issues, he is able to sustain positive relationships with multiple family members and friends, and his judgment and thinking are not noted to be impaired.  Thus, it cannot be said that he has occupational and social impairment in most of the areas referenced by the 70 percent rating criteria.  See Vazquez-Claudio, 713 F.3d at 117, 118.  Accordingly, the Board finds that a 70 percent rating is not warranted.

A 100 percent rating is likewise not warranted because the evidence is against a finding of total occupational and social impairment.  In short, the criteria of a 100 percent rating are not met in this case.  As noted above, the Veteran's GAF scores have ranged from 39 to 55, which indicate serious or moderate impairment but do not rise to the level of total impairment.  He has consistently denied having persistent delusions or hallucinations.  The evidence, as noted above, shows that the Veteran is able to perform the activities of daily living, is able to sustain positive interpersonal relationships, and is generally orientated to time and place.  Furthermore, there is no evidence of violent behavior during the appeal period.  In sum, the Veteran's disability picture is not one of total impairment, as illustrated by the criteria for a 100 percent rating.

After reviewing the entire record, the evidence shows that the overall impairment caused by the Veteran's MDD-related symptomatology more nearly approximates occupational and social impairment with reduced reliability and productivity.  Therefore, his current assigned 50 percent rating is appropriate, and a higher rating is not warranted.

Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  Id.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to his service-connected MDD.  The evidence shows such symptoms as depression, feelings of hopelessness, irritability, difficulty concentrating, some impairment of short-term memory, disturbances of motivation and mood, and difficulty in establishing and maintaining effective personal relationships.  The Veteran's 50 percent rating under Diagnostic Code 9434 for occupational and social impairment with reduced reliability and productivity, as discussed in this opinion, contemplates his symptomatology.  38 C.F.R. § 4.130, Diagnostic Code 9434.  Higher evaluations are available for more severe symptomatology.  Accordingly, the Board finds that the schedular rating currently assigned reasonably describes the Veteran's disability level and symptomatology, for the entire period of appeal.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Such a situation has not been suggested by the Veteran or the other evidence of record.

As the preponderance of the evidence is against the claim for an evaluation in excess of 50 percent for the Veteran's service-connected MDD, the benefit-of-the-doubt rule does not apply, and the Board must deny the claim.  See 38 U.S.C.A. 
§§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an evaluation in excess of 50 percent for MDD is denied.


REMAND

Although additional delay is regrettable, the Board finds that the issue of entitlement to a TDIU must be remanded in order to obtain a VA examination and opinion to clarify whether the Veteran's service-connected disabilities render him unemployable.

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of service- connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

Here, the Veteran is in receipt of entitlement to service connection for MDD, rated at 50 percent disabling; calluses on the plantar (medial and lateral aspects) of the right foot, rated at 20 percent disabling; calluses on the plantar (medial and lateral aspects) of the left foot, rated at 20 percent disabling; and bilateral tinnitus, rated at 10 percent disabling.  These disabilities form a combined rating of 70 percent, effective October 2009.  Thus, for the entire period of appeal, the Veteran meets the threshold disability percentage requirements for consideration of a TDIU on a schedular basis pursuant to 38 C.F.R. § 4.16(a).

For the Veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places him in a different position than other Veterans with the same disability rating.  In this regard, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether the particular Veteran is capable of performing the physical and mental acts required by employment, not whether that Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The medical evidence of record includes a March 2014 VA examination report in which the examiner concluded that the Veteran's MDD "could mildly to moderately impact [his] ability to start and complete work-related tasks, sustain focus on work matters, and maintain effective work relationships, particularly during times of significant stress."  Although this opinion would likely not support a finding of unemployability, the examiner did not take into account the Veteran's other service-connected disabilities, particularly his bilateral feet disorders, which he claims also impact his ability to work.  In light of the insufficient evidence of record regarding whether the Veteran's service-connected disabilities render him unemployable, a final decision on the matter would be premature.  Thus, a VA examination must be performed to ascertain the combined vocational impact of his service-connected disabilities, and the claim must be readjudicated.

Accordingly, the case is REMANDED for the following action:

1. A social and industrial survey must be obtained to ascertain the Veteran's social interactions and work or work-like functioning.  The evidence of record must be made available to and reviewed by the individual conducting the survey.  The report from this survey must include comments on the Veteran's day to day functioning and the degree of social and industrial impairment which the Veteran experiences as a result of his service-connected disabilities, specifically to include major depressive disorder (MDD); bilateral calluses on the plantar, medial and lateral aspects; and bilateral tinnitus.  Information must be sought from current or recent employers regarding any work impairments and reasons for any cessation of work or quitting or firing.  The surveyor is not limited to the foregoing instructions, but the individual conducting the survey may seek initial or additional development in any survey area that would shed more light on the Veteran's ability to secure or follow a substantially gainful occupation as a result of his service-connected disabilities of his service-connected disabilities.  All opinions expressed should be accompanied by a supporting explanation.

The examiner must interview the Veteran as to his education, training, and work history (i.e., Associate's degree as a medical assistant.  The examiner must provide opinions as to the functional impairments caused by the service-connected disabilities with regard to his ability to perform tasks, including sedentary and physical tasks, consistent with his education and occupational experience, irrespective of age and any nonservice-connected disorders.

2. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.	Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

4. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


